t c memo united_states tax_court estate of keith k roberts deceased jane a roberts surviving_spouse and jane a roberts petitioners v commissioner of internal revenue respondent docket no filed date kevin m sullivan for petitioners anita a gill for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in the joint income_tax of keith roberts and jane roberts for the tax years through and through the sole issue for decision is whether keith roberts may increase his at-risk amount in his single member limited_liability_company llc under sec_465 for the reasons stated herein we conclude that no such increase is allowable findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed jane roberts hereinafter mrs roberts resided in indiana keith roberts hereinafter mr roberts passed away before the petition was filed in date mr roberts filed articles of organization under indiana law for cti leasing llc and became its sole member for federal tax purposes cti leasing llc was a disregarded_entity mrs roberts owned no interest in cti leasing llc but filed joint returns with mr roberts for the years at issue she is the surviving_spouse of mr roberts and the personal representative of his estate cti leasing llc was created for the purpose of leasing transportation equipment to a related_entity central trucking inc central trucking central trucking was an s_corporation of which mr roberts was sole shareholder under a lease 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the years at issue and all rule references are to the tax_court rules_of_practice and procedure agreement between cti leasing llc and central trucking all transportation equipment owned by cti leasing llc was leased to central trucking in return central trucking was obligated to pay cti leasing llc the principal and interest financing cost for each unit plus dollar_figure per month on date mr roberts lent cti leasing llc dollar_figure the following day he received back a promissory note in that amount cti leasing llc then used the dollar_figure to purchase a cashier’s check in the same amount the cashier’s check was used toward the purchase of a vantare h3-45 super sec_2 rv rv for dollar_figure vantare rvs are custom-built fully furnished luxury coach rvs known for their yacht quality fit and finish the rv was purchased on date the name on the purchase documents was keith roberts dba cti leasing and title was in the name of cti leasing cti leasing was not a registered business_entity in the state of indiana cti leasing llc did not operate under the name cti leasing central trucking’s employer_identification_number ein was on the purchase documents for the rv central trucking and cti leasing llc were listed with separate eins on mr roberts’ form_w-2 wage and tax statement and on the form_1040 u s individual_income_tax_return of mr and mrs roberts for the internal_revenue_service irs conducted an audit of mr roberts’ income_tax returns from date through date during the audit the irs was able to interview representatives of cti leasing llc multiple times cti leasing llc representatives also supplied a multitude of business documents to the irs during the audit representatives of cti leasing llc reported no outstanding loans from mr roberts to cti leasing llc one loan for dollar_figure payable to the shareholder did exist at the close of however this reflected a loan that was actually from central trucking to cti leasing llc which was paid off a few months after the end of the representatives never reported that cti leasing llc owned the rv in addition the depreciation schedule for cti leasing llc does not list the purchase of such an asset in no evidence was introduced at trial that the rv was included in the lease between cti leasing llc and central trucking on date respondent issued a notice_of_deficiency to mrs roberts mr roberts had passed away by that date respondent determined the following deficiencies year deficiency dollar_figure big_number big_number big_number big_number big_number petitioners timely petitioned this court contesting respondent’s determination a trial was held in indianapolis indiana before trial petitioners and respondent settled most of the issues in dispute however they still disagree whether mr roberts was entitled to increase his amount_at_risk in cti leasing llc as a result of his dollar_figure loan this is the sole issue remaining for our consideration opinion i sec_465 in general sec_465 provides that the sec_465 at-risk_rules apply to taxpayers engaged in the activity of leasing sec_1245 property the transportation equipment cti leasing llc leased to central trucking was sec_1245 property under sec_1245 therefore the sec_465 at-risk_rules apply in this case sec_465 limits the losses a taxpayer may deduct with respect to a particular activity to the aggregate amount with respect to which the taxpayer is at risk for such activity 95_tc_467 affd without published opinion sub nom stell v commissioner 999_f2d_544 9th cir a taxpayer’s amount_at_risk includes the amount of money and the bases of property contributed to an activity sec_465 the amount_at_risk also includes amounts borrowed with respect to such activity sec_465 pursuant to sec_465 amounts borrowed with respect to an activity include amounts borrowed for use in an activity to the extent that the taxpayer is personally liable for the repayment of such amounts notwithstanding the foregoing provisions a taxpayer's amount_at_risk does not include amounts protected against loss through nonrecourse_financing guaranties stop loss agreements or other similar arrangements sec_465 ii burden_of_proof generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 315_f3d_1017 8th cir vacating tcmemo_2002_6 petitioners do not argue that sec_7491 causes the burden_of_proof to shift to respondent and they have not established that they meet the requirements of sec_7491 and b iii arguments of the parties respondent argues that sec_465 precludes mr roberts from increasing his amount_at_risk in cti leasing llc as a result of the dollar_figure loan as the llc was a disregarded_entity not separate from him for tax purposes respondent also contends that the mr roberts personally owned and used the rv and that the dollar_figure was therefore not includable as an amount_at_risk petitioners argue that cti leasing llc in fact owned and used the rv and therefore mr roberts’ amount_at_risk was properly increased under sec_465 petitioners also contend that the dollar_figure was a capital_contribution rather than a loan for purposes of sec_465 iv ownership and use of the rv as stated previously respondent claims that cti leasing llc did not own or use the rv but that mr roberts owned and used it personally respondent argues that if cti leasing llc did not own or use the rv then mr roberts did not contribute any amount to cti leasing llc or lend any amount for cti leasing llc’s use and therefore would not be able to increase his amount_at_risk in the activity under sec_465 and petitioners contend the rv was in fact a business asset owned and used by cti leasing llc and that mr roberts’ amount_at_risk in cti leasing llc was therefore properly increased under sec_465 and a no indication of ownership of rv by cti leasing llc the depreciation schedule for cti leasing llc does not list the purchase of a vantare rv in cti leasing llc’s failure to list the rv on its depreciation schedule is evidence that it was not the true owner of the rv additionally during the irs audit of mr roberts’ returns neither mr roberts nor representatives of cti leasing llc ever reported ownership of a vantare rv by cti leasing llc cti leasing llc representatives also stated that it had no outstanding loans from mr roberts at the end of this is evidence that the rv was purchased with the personal funds of mr roberts and was not intended for use by cti leasing llc b title of rv recorded in name of cti leasing mr roberts recorded the title of the rv under the name cti leasing and signed the bill of sale as keith roberts dba cti leasing petitioners argue this is evidence that cti leasing llc is the owner of the rv however petitioners produced no evidence that cti leasing llc did business as cti leasing standing alone the similarity between cti leasing llc and cti leasing is not conclusive as it is possible cti leasing could be a separate business from cti leasing llc see eg loewen-am inc v advance distrib co no 79-1230c u s dist lexis at e d mo date ‘advance distributing company’ and ‘advance distributing company inc ’ are separate entities see also clarke auto co v fyffe n e 2d ind ct app clarke auto co inc was an indiana corporation organized in there was another indiana corporation organized in known as clarke auto co of indiana inc state law determines the requirements an entity must meet to act under a doing business as d b a name see eg 374_fsupp2d_711 n d iowa federal court looks to state law to determine whether use of a fictitious business name was proper cti leasing llc was the name on the articles of organization ind code ann sec e lexisnexis supp provides that if an llc wishes to do business under a name other than the name on its articles of organization the llc must file a certificate stating the assumed name with the indiana secretary of state petitioners produced no evidence that cti leasing llc was authorized by the indiana secretary of state to do business as cti leasing nor have petitioners produced any other evidence that cti leasing llc has ever done business as cti leasing we must however consider the fact that cti leasing might have sufficed as a shorthand reference in the mind of mr roberts at the time he made out the title and the bill of sale in the light of the above facts we find the fact that cti leasing was on the title and bill of sale only slightly favors petitioners’ ownership argument c use of central trucking’s ein on the rv title cti leasing llc and central trucking each had an individual ein mr roberts put central trucking’s ein on the rv title respondent argues this is evidence that cti leasing llc was not the owner of the rv petitioners contend that cti leasing llc was not required to have an ein and therefore the fact that cti leasing llc’s ein was not on the title is not evidence of ownership by an entity other than cti leasing llc petitioners are correct that cti leasing llc being a single-member disregarded_entity was not required to have and or use an ein see sec_301_6109-1 proced admin regs however that section provides a single owner entity that is disregarded as an entity separate from its owner must use its owner’s taxpayer identifying number tin for federal tax purposes because cti leasing llc was a disregarded_entity it would have been required to use mr roberts’ tin for federal tax purposes we find no support for the proposition that there is a federal tax purpose in putting a tin ein on title to a vehicle one possible argument for the proposition could be that ownership of the rv would determine which entity would be permitted to claim depreciation_deductions from federal_income_tax under sec_167 124_tc_244 affd 469_f3d_436 5th cir travelers ins co v st jude hosp nos wl e d la date however depreciation_deductions are based on an investment in and actual ownership of property rather than the possession of bare_legal_title arevalo v commissioner supra pincite citing 91_tc_322 it follows that for federal tax depreciation purposes the ein tin on the rv title will not determine which entity may claim depreciation for the rv we find no federal tax purpose in the tin ein on a vehicle title as no federal tax purpose existed sec_301 h i proced admin regs did not require mr roberts to put his own tin on the rv title if cti leasing llc was the owner additionally we can find no support for the proposition that a tin ein on a title is evidence of ownership when no specific tin ein was required therefore we find that putting of central trucking’s ein on the rv title is a neutral factor when considering ownership of the rv d use of the rv by cti leasing llc petitioners claim that the rv was leased to central trucking pursuant to the lease agreement between cti leasing llc and central trucking and was therefore used by cti leasing llc petitioners however introduced no evidence that the rv was included in the lease or that the rv was used by cti leasing llc for any purpose petitioners having failed to introduce any probative evidence that the rv was included in the lease or used by cti leasing llc in any way we find that petitioners’ claims regarding use of the rv are not sustainable e conclusion on ownership and use of the rv considering the above arguments we find that petitioners have not met their burden of proving that cti leasing llc owned the rv additionally petitioners produced no probative evidence regarding use of the rv petitioners have therefore failed to establish that the rv was used in the business of cti leasing llc and was not solely used by mr roberts for personal_use v effect of the loan on amount_at_risk sec_465 provides that a taxpayer is at risk for amounts contributed to the activity because we find cti leasing llc did not own or use the rv we conclude the dollar_figure was not contributed to the activity of cti leasing llc sec_465 provides that a taxpayer is at risk for amounts borrowed for use in an activity because we find cti leasing llc did not use the rv as part of the lease or otherwise we conclude the dollar_figure was not borrowed for use in the activity of cti leasing llc the dollar_figure loan does not satisfy the requirements of either sec_465 or therefore mr roberts was not entitled to treat any of the dollar_figure as an amount for which he was at risk in cti leasing llc under sec_465 the amount_at_risk is the amount of money the taxpayer has invested in the business that may actually be lost from the activity 357_f3d_854 8th cir emphasis supplied affg tcmemo_2002_172 because petitioners have failed to establish the dollar_figure was contributed to or used in the business of cti leasing llc we find the dollar_figure is not considered an amount for which mr roberts was at risk vi conclusion for the reasons discussed hereinabove we find that mr roberts was not entitled to increase his amount_at_risk in cti leasing llc under sec_465 accordingly we sustain respondent’s determination with respect to the issue to reflect the foregoing and the settled issues decision will be entered under rule
